                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

     1. SHOSHANA ELMORE,

              Plaintiff
                                                     Case No. 18-CV-563 CVE-FHM
v.

     1. TIMOTHY ROBERTS

              Defendant.


                                       OPINION AND ORDER

       Plaintiff’s Motion to Distribute Settlement, [Dkt. 52], is before this Court. Plaintiff has

filed a certificate of service for all parties, and Dr. Coffman does not object. No other objection

has been filed. Plaintiff’s claim for $1,067.93 in costs and $8,069.43 in attorney fees is granted.

There are medical liens in the amount of $16,376.25. The remainder of the settlement funds to

satisfy these liens is $9,862.64. The ratio between the total amount of the lien and the available

settlement funds is 0.6023. The Court orders pro rata distribution of the settlement funds to each

provider in an amount equal to the provider’s lien multiplied by 0.6023. Distribution is ordered

pursuant to the following schedule:

             Provider                       Full Lien Amount                Pro Rata Reduction
       Kevin McFarland                                    $4,711.00                       $2,837.21
       Huskey Chiropractic                                $3,659.00                       $2,203.64
       Derek Coffman                                      $2,232.00                       $1,344.23
       Kenneth Trinidad                                     $985.00                         $593.22
       Tulsa Diagnostic Imaging                           $3,700.00                       $2,228.33
       Aetna                                              $1,089.25                         $656.00




                                                1
       Any and all remaining liens concerning these proceeds are hereby fully waived, forfeited or

extinguished for failure to appear or properly contest the distribution of settlement proceeds after

proper notice.

       SO ORDERED this 6th day of November, 2019.




                                                 2
